The Attorney General of Texas
                                                     December      31.   1984
JIM MAlTOX
, :torney General


                                Honorable    Margaret Moore                            Opinion      No. J&295
                                Travis  County Attorney
                                P. 0. Box 1748                                         Rc:     Whether    a   commissioners
                                Au6tin.   ‘Iexae    707t 7                             court may create     a road district
                                                                                       which   has   two or more noncon-
                                                                                       tinuous   segments

                                Dear Ms.   Moore:

                                      You have    asked    c:he   following        questions     concerning     road   districts:

 ~24 Alberta Ave.. Suita 160                     1.   Carl the    commissioners      court,      pursuant   to
El Paso. 7X. 7S9052793                       the diecletion       granted     by section      4.413    of the
“‘Y53534S4                                   County RowI and Bridge Act,          create   a road district
                                             which    ha,s  two    or   more    noncontiguous        segments
1001 TmlU, suite 700                         providing     the    interests      and     purposes     of  the
 ‘D”.lO”. TX. 77002.3111                     noncontigmus      segments     are the S-F;      and
  lY2255SS6
                                                 2.’ If    It    is      clearly     stated    in    the bond
                                             election    proposition        submitted     to the voters   and
 WI Broadway. St&lie 312
 ,,bbOCk. TX. 7940lL3479
                                             Is c1earl.y    for     legitimate      needs   and purposes    of
Q&%-747-S238                                 the    road district.         may bond fund6       be spent    on
                                             road6 neciled     for     ingress    and egress      to the area
                                             encomp66eed by the ro6d district?
  309 N. Tenth. Suite S
 dcAtlan. 7x. 76m.te6s
 512mS2-4Y7                            We conclude      tha.t the law doe6 not authorize              the creation     of road
                                di6trlcts      composed of noncontiguous            tracts   of land.     It Is our opinion
                                that     proceed6    of Imad       lasued      by a road dl6trict          may be used       for
 dl0 Main Plaza. SuIIe UT3      egress     6nd lngreas       road    improvement6       outeide    the boundaries       of   the
 sari Anlonlo. 7X. 7112052797
                                dletrlct       if   the     commissioners         court     ha6    determined     that     such
  lt1225-llSl
                                improvements      will kneflt         all   taxable    property   of the district      and the
                                bood election        proposition        submitted     to the voter6      clearly    specifies
 An Equal Opportunltyl          that the bond proweds           will      be used for such ro6d improvements.
  .Ifirmrtiva Action Employs
                                       Article    III.     section     52(b)     of   the Texas Constitution   authorizeF
                                the   establishment       of road     districts.        It provides, in pertinent   part:

                                                  (b)    !blder      Legislative       provision.      any county,
                                              and poli::Lcal     subdivision     of a county,    any number
                                              of    adjo:Lning     countlea,    or   any  political       sub-
                                              divlrion     of the State,     or any defined   district     now
                                              or hereafter.      to be described      and defined      within
                                              the    State    of  Texas,     and which   may or may not
Honorable   Margaret            Moore -   Page   2        (Jfi295)




             include,       town6,     vil:lages     or     municipal       corpora-
             tions.     upon a vote        of two-third6        majority       of the
             resident      property     taxpayer6     voting thereon who are
             qualified       elector6      of such dicltrict         or territory
             to be affected          thereby,    in    addition      to   all    other
             debts,      may    issue      bvnds    or    otherwise        lend     Its
             credit     in any amount not to exceed                 one-fourth       of
             the assessed         valuat:lon     of     the   real    property       of
             such district        or territory,         except    that    the total
             bonded      indebtedness         of  any city        or    town shall
             never     exceed      the    1:lnit.s imposed        by oth6r        pro-
             visions     of this Consl:?.tutlon.          and levy and collect
             t6xes     to pay the Interest             thereon     and provide         a
             rinklng      fund for       the redemption         thereof,       as the
             Legislature        may autt,crize,       and In such manner as
              It   may authorize           I:he same,       for    the     following
             purposes      to wit:

                  . . . .

                  (3)           The construction.         maintenance   and opera-
             tion   of macadamlted,               graveled     or paved road6 and
             turnpikes.  or In aid               thereof.      (gmpha616 added).

       Th6 County Road and Brldite Act, ss recently                re-enacted     by Senate
Bill   Ro.  24,   Sixty-eighth       Le:g:Lslature,     2nd Called     Session,     contains
the provisions      enacted    by the legislature            for  the establishment         of
road dietriCe       and the issuance          of    road district     bonds.      Th6t act,
codified    a6 article       6702-l.      V.T.C.S..      provides    the    following,      in
pertinent   part:

                 Section     4.413.   ElXABLISHMENT OF ROAD DISTRICTS.
             (a)     The county comclssioners          court6     may establish
             one or more road &strlcts                 in their        respective
             counties      and may c;       may not      include      within      the
             boundarlee       and limits     of the dl6triCt6,          villagee,
             tOM6.      pnd munlcipc~3. corporations            or any portion
             of a village,        town, and municipal          corporation       and
             may or may not          include     previously        CrePted     road
             district6      and poIll:icaI     subdivisions        or precincts
             that have voted anti issued           road bonds pursuant              to
             Article        III.      S~!ctlon     52.       of      the.     Texas
             Constitution,       -bye:leering     an -order       declaring       the
             road      district      eri.ablished        and      defining        the
             boundaries       of it.

                  .     .   .    .

                  Section   4.416.    I’E:TITLON FOR ELECTIONS.   (a)    If
              any political        subdlvlsion    or  any road  district
              desire6    to issue     tmsnds, there  shell  be presented




                                                     p.     1322
Honorabl6   M6rgaret      Moor6     -   Pqe    3     (al-295)




            to the co~ls6looers          court of the county           In which
            th6 6Ubdivl6lon        or district      ia 6itUatCd,         a petf-
            tlon   rlgned    by 50 or 6 majority          of the qualified
            voter6    of the 6ubdbrirlon       or ro6d di6trict          praying
            the    court     to order      an    election      to     determine
            whether     or not the, bond6 of           the 6ubdivislon          or
            di6trlCt      6haII  be l66ued     t0 an JIIOOUnt 6t6ted          for
            the purpoee       of rho constructIon,         meintcnance,       and
            operation      of mac(ldunlzed,    graveled,      or p6ved road6
            and turnpike6        or    Ln aid    of    the6e    pUrpO666      and
            whethsr      taxes    6hrt:lI be    levied     on alI        tar6bIe
            property      within    1,k.e subdivision       or    district      In
            pqment      of th6 boodr.

                 (b)   On presentation    of           the petition,   the court
             to which    it  is   preeented             6haII   fix  a time  and
             place   at which the petition              shall  be heard . . . .

                  Section      4.417.      HEARING AND DETRRMINATION.                    At
             the    time     and pla:e        6et     for    the hearing          of the
             petition        or   6 6Ub6eqU6nt            date     as   may then         be
             f lxed ,     the     court      ehall       proceed       to     hear      the
             petition        and     611.    matter6        in     reepect       of     the
             proposed       bond election         . . . .       If on the hearing
             of the petltlon           the court       finds     that    the petition.
             16 signed         by 50 or a majority                of   the qualified
             voter6     of the subdivl6ion              or road di6trict.             that
             due notice         ha6 been Riven,           and that       the proposed
             lmprovement6          would     be     for     the     benefit      of     611
             taxable       property      iituated        in the 6ubdlvl6ion              or
             road dletrlct.          the-court      may 166ue and c6u6e to be
             lnter6d        of    'recorri     in      it6     minute6        an    order
             directing        that an election           be held within          and for
             the 6ubdivi6io6            oc road district            6t 6 d6te       to be
             fixed     In the orde:: for the purpose                  of d6termining
              the pue6tlone          mentionad       In the petitions             . . . .
             The propo6ltlon            to be submitted-at               the election
             shall     specify      the+pocre           for which the bond6 are
              to be 16sued,        the amount of the bonde.                the rate of
              intereet.       and the f6ct         that     ad valorem        taxes     are
              to be Ievled            annually       on all        taxable      property
             vithln      the dirtrlct         or subdivi6ion            6ufficlent        to
              pay the annual InWrest               and provide a sinking               fund
              to pay the bond6 111:maturity.                   (Emphasis       added).

        The creation       of a rorltl district       and the   determination    of   its
 boundarie6      are    matter6    wil:hin   the discretion     of   the  commissioners
 court.
 1g31,   nSe;rri::ng.v.      Falls   County, 42 S.W.Zd 481 (Tex. CIV.W;~~;~;,W;;~
                      ; Attorney     Gcueral   Opinion   V-440  (1947).
 con6titution       and the     statute6    do not    expressly   specify   whether   the




                                                p.   1323
Honorable        Margaret    Moore    -    Page   4      (JM-295)




defined     boundaries  of a road             d.istrlct       may encompass         an area       that     is
territorially     noncontiguous.

      We believe     that    the usual    concept  of a district  contemplates                             an
area   with    a single     set   of boundaries     rather  than a collection                              of
geographically     isolated     tracts.      See Jones V. Palcq,    222 A.2d 101.
106 (N.J.    Sup. Ct.    1966).     The: Wis~sin    Supreme Court held that

                  [ tlhere   is much force -in          the general    and almost
                  Invariable     usage.    1x1 this   country  at least,      In the
                  organization       of   towns and counties,         as in pre-
                  cincts,      districts,       cities.     and   villages,        in
                  forming them of adjilcent          and contiguous     territory.

C. h N.W. Railway   Co.           V. Town of Oconto.                6 N.W. 607,   609   (Wia.     1880).
Black’s Law Dictionary             definerra district               as

                  one of the territorial           areas   Into which an entire
                  state     or country,      county,    municipality.     or other
                  political      subdivis:.on      is   divided     for judicial,
                  political,     elcctora,l,     or administrative      purposes.

Black’s         Law Dictionary       427   (5th    cd.    1979).

       “Defined      districts.”        as that term is used in article                III.     section
52(b)    of the constitution,.              “means a defined         area   in a county,            less
than the county,          other than a political              aubdivisfon      of such county.”
(Emphasis      added).       Bell    Councp v. Binea.         219 S.W. 556 (Tex.             Civ.   App.
- Austin      1920.    writ     ref’d).      ‘tie believe     that   the court’s         definition.
which refers        to “a defined         area” and not to “defined             areas,”       does not
include     tracts     that    are not contiguous           to each other.          Another        court
of civil      appeals.      in Gumfory v. Aaaaford              County Commissioners              Court,
561 S.W.2d 28. (Tex.       Civ.    App. - Amarillo         1977.    vrit     ref’d      n.r.e.).
held     that    the     phrase       “cormn:Laaionera       precincts.”       as    used       in    the
constitutional         provision        that    a county      is   to be divided            iato    four
commissioners         precincts,        rned1ns that      such    precincts      must be terrl-
torially      COntigU0U.S.


          The    legislature         exprc aaly          clarified        thet      certain       special
 districts      created      pursuant         I:CI article      XVI,   aectioa       59 of the Texas
 Constitution         may be composed of noncontiguous                     tracts.       For instance.
 section      78.013(a)       of    the      l’exss     AgriCUlture        Code provides          that    a
 Noxious      Weed Control         District        may include        a body of land           separated
 from     the    rest     of   the    dist:::ict.         Likewise,       sections      51.012(b)       and
 54.013(b)      of the Texas Water m:ode specify                    that land composing           a water
 control      and       improvement      district          created     under       chapter     51    or   a
 municipal        utility      district         ‘created     under     chapter       54   need    not    be
 contiguous,        but may consist             of separate        bodies    of land separated           by
 land vhich is not included               III the district.            Also.    certain     special     law
 districts      created      pursuant      t3 article         XVI.   section     59 by special        acts
 of    the     legislature         are      composed         of    noncontiguous         tracts.        The




                                                  p.   1324
Hoaorable     Hargaret     Noore - Pa.g,e 5 (JM-295)




legislature      created  Spring HLLl Utility      District     by chapter     750,    acts
of the Sixty-first       Legialatu:re.    as a district     consisting    of one large
tract     of land and two smallor       tracts  located     approximately      six miles
from the main tract.           See !ZJlty of Longviev       v.  Spring    RI11    Utility
District,     657 S.W.Zd 43OTer:.       1983).

       We conclude    that  if the legislature    had also    intended   that road
districts   may be composed of separate,        noncontiguous     tracts  it would
have expressly     so provided   1x1 the County Road and Bridge Act.

       In addition         to    the   requirements       that      the   coasnissionera          court
conduct     a hearing      of a petition         to order      a bond election           and make a
finding      that      the   proposed       improvements        will    benefit        all     taxable
property      in the district,          the Road and Bridge            Act requires          that    the
proposition        to be submitted         mt the election        shall     specify     the purpose
for   which      the bonds will          be issued.        It    is   well     settled      that     the
proceeds      of a bond issue          mar be used only for those                roads which the
election       proceedings        specified      would    be     built.        See     Fletcher       v.
Howard,     39 S.W.2d 32 (Tex.       1931):   Aransaa       County v.oleman-Pulton
Pasture     Co.,     191 S.W. 553,       5,54 (Tex.   1917).        Use of the proceeds            from
the    sale     of    road    district      bonds   for    an unapproved             purpose      would
constitute        a frsud      on the electorate.             See Crowell         v.   Cammack. 40
S.W.Zd 259 (Tex. Civ. App. - Amarillo                  1931,no       writ).

       The Road and Bridge Act expressly          provider    that the proceeds        of a
bond issue     may be- used only      for   improvements      that   vi11    benefit    all
taxable   property    In the dia;:rict.       It cootains      no express      provisions
determining    the location      of the improvements or whether the areas in
which boad proceeds       may be expended        shall    be vithin      or without     the
boundaries    of the road district.          Since   the thrust     of the statute        is
the requirement     that   the improvements      benefit    all   taxable     property    in
the district.    we believe     thal: the statute      does not prohibit       per se all
expenditures     of   bond    funds    for   improvements       located     outside     the
district   when the improvements         are beneficial     to all    taxable     property
in the district.      -Cf. Attorncry General Opinion JH-158            (1984).

       Attorney     General     Opinion     O-3851     (1941)     concluded       that     where a
road was to be built         oa the dividing         lfne between        two road districts.
the proceeds      from road distrzlct       bonds of one district             could be used to
construct     only the part of the road located               within     that road district.
The opinion       appears    to baas! its        conclusion      on the fact           that   funds
derived     from the sale        of bonds cannot         be diverted         from the purpose
stated    in the proposition         submitted     to the voters.         We agree vith        such
a conclusion.         However,     sssnning     that    the bond election            proceedings
and proposition        submitted      to the voters        specify      that    the    bond funds
will    be used     for   roads     needed    for    ingress     and egress         to    the area
encompassed      by the road district         , we conclude         that   proceeds       from the
issuance     of bonds may be used for improvements                   outside     the boundaries
of the road district          if    the commissioners         court     has found that         such
improvements      will   benefit     all .taxable     property     in the district.




                                                D.. 1325
Honorable   Margaret     Moore   -    Pa(;e 6    (JM-295)




                                        ;iUMMARY

                 A   commissioners        court      is     not      authorized        to
            establish      a road      district         composed      of noncon-
            tiguous     tracts      of  land.        If    the   boad    election
            proposition        submittad        to      the    voters     clearly
            specifies      that    the bond funds           will    be used     for
            roads    needed     for iqresa         and egress       to the area
            encompassed       in   the   district,         bond funds      may be
            used for      improvemerts      outside        the district      which
            benefit    all   taxable    property       in the district.




                                                          Attorney     General    of    Texas

TOM GREEN
First Aaaiatant      Attorney    General

DAVID R.    RICHARDS
Lxecutive    Assistant     Attorney      General

HICK GILPIN
Chairman, Opinion        Committee

Prepared    by Nancy     Sutton
Assistant    Attorney     General

APPROVED:
OPINION COMMITTEE

 Rick Gilpin.     Chairman
 Tony Guillory
 Nancy Sutton




                                            p.    1326